Citation Nr: 1336431	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea, status post uvulopalatopharyngoplasty.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1979 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit currently sought on appeal.  Although this case was "brokered" to the St. Petersburg, Florida RO, the agency of original jurisdiction (AOJ) retaining jurisdiction of this appeal is the Montgomery, Alabama RO.  

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, which he contends is secondary to his service-connected sleep apnea, status post uvulopalatopharyngoplasty.  Service connection has been established for sleep apnea, status post uvulopalatopharyngoplasty, effective from September 2002.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2012).

Service connection may also be established on a secondary basis when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In support of his claim, the Veteran submitted a May 2008 letter from his private physician, Dr. P.  Dr. P. writes "[s]tudies apparently showed that Sleep Apnea can also be linked to Hypertension".  Dr. P, however, did not address the Veteran's specific medical circumstances.  

The Veteran and his representative have also submitted various medical articles in support of the Veteran's claim which discuss the relationship between sleep apnea and hypertension.  Using these articles as support, the Veteran and his representative argue that the Veteran's hypertension is secondary to his service-connected sleep apnea, status post uvulopalatopharyngoplasty.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  

The Veteran was afforded a VA examination in April 2009.  The examiner's opinion, in full, stated "[a]fter review of his claims file, it is my opinion that his hypertension is less likely than not due to his well controlled and treated obstructive sleep apnea and more likely to be essential in etiology.  His blood pressure is not well controlled and we have been informed of this as well."  The examiner's opinion addressed whether the Veteran's hypertension was caused by the service-connected sleep apnea, status post uvulopalatopharyngoplasty.  The opinion, however, is silent as to whether the Veteran's service-connected sleep apnea, status post uvulopalatopharyngoplasty, aggravated the hypertension.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The April 2009 opinion did not address the question of aggravation, and in particular, whether the Veteran's service-connected sleep apnea, status post uvulopalatopharyngoplasty, has chronically aggravated the Veteran's hypertension.  As a result, the examination report is inadequate and the case must be remanded.  38 C.F.R. § 4.2 (2013).  Another VA examination and opinion is necessary to determine if the Veteran is entitled to service connection for hypertension, to include as secondary to service-connected sleep apnea, status post uvulopalatopharyngoplasty.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination with a physician skilled in the diagnosis and treatment of hypertension, to determine the etiology of the Veteran's hypertension.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

The examiner must address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension was incurred during service or is otherwise etiologically related to service?

b)  If the examiner finds that it is less likely than not that the Veteran's hypertension is etiologically related to service, is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected sleep apnea, status post uvulopalatopharyngoplasty, caused the Veteran's hypertension?

c)  If it is determined that the Veteran's hypertension was not caused by the service-connected sleep apnea, status post uvulopalatopharyngoplasty, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension has been aggravated (that is, permanently worsened) by the service-connected sleep apnea, status post uvulopalatopharyngoplasty, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is further reminded that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale should be given for all opinions and conclusions expressed with a discussion of all relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  
If the medical report requested does not answer or sufficiently answer the questions posed, return the case to the examiner for corrective action.  
	
3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

